Determination of the respondent New York Racing and Wagering Board, Division of Harness Racing, dated February 3, 1992, which suspended petitioner’s harness license for 30 days, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Tompkins, J.], entered May 8, 1992), dismissed, without costs.
The petitioner was charged with violating Rules of the State Racing and Wagering Board (9 NYCRR) § 4117.4 (p) in that, on February 17, 1989, he drove his horse "without effort.” Since substantial evidence exists to support the Board’s determination, it must be sustained irrespective of whether a similar quantum of evidence is available to support another conclusion (Matter of LaChance v Corbisiero, 147 AD2d 80, 87, lv denied 74 NY2d 611). Concur—Murphy, P. J., Milonas, Ross and Rubin, JJ.